Citation Nr: 1645627	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-06 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bursitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

By way of background, the RO granted an increased rating for the Veteran's left knee disability in the July 2010 rating decision, effective back to May 15, 2010.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.  

The Veteran perfected an appeal in 2013, reporting that her knee disability, already service-connected, had worsened in severity.  In March 2015, the Board remanded her appeal for a new examination, which was provided by the VA in June 2015, and the Veteran's case is now back before the Board, the directives having been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal and following the most recent VA examination in June 2015, the United States Court of Appeals for Veterans Claims (Court) determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. 

The Board further notes that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted. The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-170, 38 C.F.R. § 4.59. 

Here, it does not appear the testing conducted on the pertinent VA examination in June 2015 of the knee disability is completely in accord with this requirement, in that no testing for pain during passive range-of-motion was accomplished.  As such, the examination is inadequate for resolution of these claims. Therefore, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA and private treatment records.

2. Schedule the Veteran for a VA examination in order to ascertain the current severity of her service-connected left knee disability. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand should be reviewed in conjunction with this examination.  

In assessing the severity of the left knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible it should be contrasted with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70.  Any further testing deemed necessary should also be conducted and the results recorded in detail.

The examiner should, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in the various ways described above. If the Veteran describes flare-ups of pain, as she has done in the past, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

